DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 11/15/2021 have been acknowledged and entered.  Claims 1-6 are pending. Claim 6 has been added by this amendment.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musschoot et al. (US 4,662,425).
Regarding Claim 1:  Musschoot teaches a method of removing adhering matter on a surface of an article, the method comprising a step of immersing a target surface of the article into a fluidized bed; and a step of shaking the article during immersion to remove the adhered matter (see abstract and col. 3, ll. 49-68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al. (US 2018/0133762), and further in view of Musschoot et al. (US 4,662,425).
Regarding Claims 1 and 2: Vermeulen teaches a method for removing adhering matter on a surface of an article, the method comprising the step of immersing a target surface of the article into a fluidized bed by placing the article on a mounting table and moving the mounting table downward until the article is immersed in a fluidized bed (Fig. 2, element 120; [0032-0034]).  Vermeulen does not expressly disclose a step of shaking the article during immersion to remove the adhering matter. However, in a similar method of removing adhering matter, Musschoot teaches immersing a target surface of an article into a fluidized bed; and a step of shaking the article during immersion to remove the adhered matter (see abstract and col. 3, ll. 49-68).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 6:  Vermeulen and Musschoot teach the elements of Claim 2, as discussed above.  Vermeulen teaches providing a mounting table to deliver the articles to the fluidized bed, but does not expressly disclose shaking the mounting table.  Musschoot is cited for teaching that the article is shaken in order to assist in the cleaning.  Musschoot teaches that the article is supported in the fluidized bed by a mounting beam which is shaken while the mounted article is immersed in the fluidized bed (col. 3, ll. 49-68).  Thus, in the method of Vermeulen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by shaking the mounting table which supports the articles in order to shake the articles to assist in the cleaning.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehn (US 4,659,391), and further in view of DeSpain (US 4,991,360).
Regarding Claims 1, 3, and 5:  Kuehn teaches a method for removing matter adhered to a surface of an article, the method comprising the step of immersing a target surface into a fluidized bed (col. 1, ll. 35-39; col. 2, ll. 52-59; col. 3, ll. 16-19), wherein the article is a molded object including a powder (e.g., sand) and a binding agent, and wherein the article is a core for casting (Fig. 4; col. 3, ll. 31-39). 
Kuehn does not expressly disclose shaking the article.  However, DeSpain teaches that shaking an article relative to a fluidized bed in which the article is submerged provides a scrubbing action to assist with the treatment (col. 6, ll. 24-33). Thus, it would have been . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehn (US 4,659,391) and DeSpain (US 4,991,360) as applied to Claim 1, and further in view of Mindock, III (US 2014/0000831).
Regarding Claim 4:  Kuehn and DeSpain teaches the method of Claim 1 as discussed above.  Kuehn teaches that the article is a sand core for casting, but does not expressly disclose that it is obtained by a powder fixing lamination method.  However, Mindock teaches that it is known to provide molded articles such as sand cores by a powder fixing lamination method ([0013] teaches that successive layers of sand are bound together with a binding agent to produce the sand core).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Kuehn and DeSpain to an article obtained by a powder fixing lamination method since Mindock teaches that such method is known to produce the articles being cleaned by the Kuehn method.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, it is noted that applicant has argued that Kuehn does not teach or suggest a step of immersing a target surface of the article into a fluidized bed (see 11/15/2021 remarks, pg. 4).  This argument is not found persuasive because, as also noted by applicant, Kuehn teaches that the article is conveyed through a housing wherein the fluidized media is flowing from both upwardly- and downwardly-directed nozzles, the fluidized media being confined within the housing (col. 2, ll. 51-59).  Thus, the article is considered immersed in the fluidized bed during this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714